         Case 1:18-cv-03931-SDA Document 50 Filed 09/24/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Yaniv Levy,                                                           9/24/2020

                                Plaintiff,
                                                             1:18-cv-03931 (SDA)
                   -against-
                                                             ORDER
 United States of America,

                                Defendant.


STEWART D. AARON, United States Magistrate Judge:

       Before the Court is Plaintiff’s Letter seeking, with Defendant’s consent, another sixty-day

extension of the discovery deadlines. (Letter, ECF No. 49) Despite the parties’ failure to narrow

the extension request to a limited purpose, the request is GRANTED. The parties shall work

diligently to complete discovery by the extended deadlines. No further extensions shall be

granted except in exigent circumstances and then only for a limited purpose.

SO ORDERED.

DATED:         New York, New York
               September 24, 2020

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
